Citation Nr: 1105134	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  09-20 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for a low back disability 
to include as secondary to a service-connected disability.  

2.  Entitlement to service connection for a right hip disability 
to include as secondary to a service-connected disability.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for bilateral hearing loss.  

5.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and wife.


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1962 to September 
1966.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from the March 2007 and January 2008 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont.  

The record reveals that the issue of entitlement to service 
connection for a low back disability was previously listed as 
entitlement to service connection for lumbar degenerative disc 
disease with spinal stenosis and neural foraminal narrowing.  
However, the Board has recharacterized the issue in light of 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a 
claimant makes a claim, he is seeking service connection for 
symptoms regardless of how those symptoms are diagnosed or 
labeled).  

A hearing was held on August 12, 2009, in White River Junction, 
Vermont, before Kathleen K. Gallagher, a Veterans Law Judge who 
was designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of the hearing is in 
the claims file.  After the hearing, the appellant submitted 
additional evidence to the Board, along with a written waiver of 
initial RO review of this evidence.  See 38 C.F.R. § 20.1304 
(2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reasons for Remand:  To obtain records from the Social Security 
Administration and to obtain new VA examinations.  

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).

Preliminarily, it appears that the Veteran is in receipt of 
disability benefits from the Social Security Administration (SSA) 
and records pertaining to this award of benefits must be 
obtained.  The private treatment records dated in 1999 show that 
the Veteran reported that he was informed that his application 
for Social Security Disability Insurance (SSDI) had been approved 
and he would begin receiving disbursements of the award in the 
next few weeks.  While there is no statement as to the medical 
conditions underlying that decision, the SSA's administrative 
decision to award benefits, as well as the supporting medical 
records may have direct relevance to the adjudication of the 
claims now before VA.  Consequently, these records from the SSA 
must be obtained and associated with the claims file.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA's duty to 
assist included obtaining SSA records where relevant to the VA 
claim on appeal).  See also Woods v. Gober, 14 Vet. App. 214 
(2000).

The Board also finds that a new VA examination is required with 
respect to the Veteran's claim for service connection for a low 
back disability.  The record reveals that the Veteran has 
contended that his low back disability is secondary to his 
service-connected right ankle fracture.  Under section 3.310(a) 
of VA regulations, service connection may be established on a 
secondary basis for a disability, which is proximately due to, or 
the result of service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  Where a service-connected disability 
aggravates a non service-connected condition, a Veteran may be 
compensated for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.

The record shows that the Veteran was afforded a VA examination 
in January 2008.  The examiner performed a physical examination 
of the Veteran, reviewed the claims file, and provided a negative 
nexus opinion.  The examiner opined that the Veteran's lumbar 
degenerative disc disease with spinal stenosis and neural 
foraminal narrowing was less likely than not caused by or a 
result of service-connected right ankle fracture, post-operative.  
The examiner explained that with a normal to mildly abnormal 
gait, there was no known causative mechanism linking a fused 
right ankle to the development of lumbar degenerative disc 
disease with spinal stenosis and neural foraminal narrowing.  The 
Veteran's gait had appeared normal at the times he was examined 
and had been assessed as mildly abnormal by Dr. H.  On the other 
hand, the August 2008 VA physician stated that given the limited 
nature regarding the nature and circumstances of the Veteran's 
back condition, it was at least as likely as not that the 
service-connected ankle condition contributed to some extent in 
aggravating a back condition.  However, the Board finds that the 
August 2008 VA physician's use of the language "contributed to 
some extent" renders the opinion speculative and does not 
provide the degree of certainty required for medical nexus 
evidence for the purposes of service connection.  See generally 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), see also 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the Veteran's claim that does little more than 
suggest a possibility that that his illnesses might have been 
caused by service is insufficient to establish service 
connection).  Nonetheless, since the January 2008 VA examiner did 
not provide an opinion with respect to aggravation, the Board 
finds that a new VA examination is required to address the nature 
and etiology of any low back disability that is present.  

Finally, as the Veteran's appeal is being remanded, the Board 
finds that the Veteran should also be afforded a new VA 
examination with respect to his claim for service connection for 
a right hip disability.  The Veteran was afforded a VA 
examination in December 2006.  The examiner reviewed the claims 
file and opined that the Veteran's right hip condition was less 
likely as not caused by or a result of his service-connected 
right ankle condition.  The examiner explained that when 
degenerative joint disease and associated symptoms affect a joint 
proximal to a joint with an injury or disability it is generally 
due to gait asymmetry, the contralateral joint that is affected, 
and the extent of disease is generally limited to or greater in 
that side.  The Veteran's claimed hip symptoms were on the same 
side as his prior ankle fusion and the degenerative joint disease 
is similar in both hips.  However, the December 2006 VA examiner 
did not provide an opinion as to whether the Veteran's right hip 
disability was aggravated by the service-connected right ankle 
fracture.  See 38 C.F.R. § 3.310.  Therefore, the Board finds 
that the Veteran should be afforded a new VA examination to 
address the nature and etiology of any right hip disability that 
may be present.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate with 
the claims file the decision of the SSA to 
award disability benefits to the Veteran and 
the records upon which the SSA based its 
decision.  Efforts to obtain these records 
should only end if they do not exist or 
further efforts to obtain them would be 
futile.  38 C.F.R. § 3.159(c)(2).  If the 
records are unavailable, the claims file must 
be properly documented as to the 
unavailability of these records.

2.  The Veteran should be afforded a VA 
medical examination for the purposes of 
determining the nature and etiology of his 
current low back disability.  The claims file 
must be provided to the examiner for review 
in connection with the examination.  After 
examining the appellant and reviewing the 
claims file, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent likelihood or 
higher) that the low back disability was 
caused by or aggravated by the service-
connected right ankle fracture.  By 
"aggravation" the Board means a permanent 
increase in the severity of the underlying 
disability beyond its natural progression.  
If aggravation is present, the examiner 
should indicate, to the extent that is 
possible, the approximate level of disability 
before the onset of the aggravation.

The examiner is advised that the term "at 
least as likely as not" does not mean within 
the realm of medical possibility, but rather 
that the medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of a certain conclusion as it is to 
find against it.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2010), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

3.  The Veteran should be afforded a VA 
medical examination for the purposes of 
determining the nature and etiology of his 
current right hip disability.  The claims 
file must be provided to the examiner for 
review in connection with the examination.  
After examining the appellant and reviewing 
the claims file, the examiner should provide 
an opinion as to whether it is at least as 
likely as not (50 percent likelihood or 
higher) that the right hip disability was 
caused by or aggravated by the service-
connected right ankle fracture.  By 
"aggravation" the Board means a permanent 
increase in the severity of the underlying 
disability beyond its natural progression.  
If aggravation is present, the examiner 
should indicate, to the extent that is 
possible, the approximate level of disability 
before the onset of the aggravation.

The examiner is advised that the term "at 
least as likely as not" does not mean within 
the realm of medical possibility, but rather 
that the medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of a certain conclusion as it is to 
find against it.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2010), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

4.  After conducting any additional 
development deemed necessary, the RO should 
reconsider the Veteran's claims.  If the 
benefits sought on appeal remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the case 
and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


